Citation Nr: 1334116	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  05-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability, variously diagnosed as hallux valgus, tailor bunion, plantar keratosis, Morton's neuroma, peroneal tendonitis, plantar fasciitis, heel spur, and calluses, to include as secondary to service-connected disabilities. 

(The issues of entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee and a total disability evaluation based on individual unemployability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This appeal arises before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in pertinent part, denied service-connection for bunions of the right foot.  The issue has been recharacterized as it appears on the cover page of the instant decision.

In February 2010 and March 2013, the Veteran testified at Board hearings conducted before two different Veterans Law Judges (VLJ), respectively.  Transcripts of these hearings have been associated with the claims file and/or Virtual VA. 

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2013, the Veteran was notified of the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want a third hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.  

The matter was previously before the Board in April 2010 and remanded for further development and adjudication.  The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right foot disability.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

The record compiled for appellate review of this matter appears incomplete.  The Veteran recently testified that he receives Social Security Administration (SSA) disability benefits.  As there is a reasonable possibility that SSA records would aid the Veteran is substantiating his claim for service connection, those records must be secured.  38 C.F.R. § 3.159(c)(2).

Review of the record further shows that a new VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Throughout the course of the appeal, the Veteran has been variously diagnosed with hallux valgus, tailor bunion, plantar keratosis, heel spur, Morton's neuroma, peroneal tendonitis, plantar fasciitis, and calluses.  The record also contains evidence of right ankle residuals (varus heels and vascular/circulatory problems) from an accident in September 1995.  The Veteran is also service-connected for diabetes mellitus and there is some question as to whether any right foot pathology may be related to such disability.  

The Veteran contends that his right foot disability is the result of ill-fitting footwear in service (combat boots) and forced marches and walking during basic training.  He alternatively contends that his right foot disability is secondary to an altered gait from his service-connected degenerative joint disease (DJD) of the left knee.  

The Veteran was afforded VA examinations in September 2011 and October 2012.  The September 2011 examination included a diagnosis of plantar wart and the examiner's opinion that neither that condition nor the claimed bunions were related to service because there is no evidence the Veteran had either condition in service.  

The October 2012 examiner diagnosed the Veteran with hallux valgus, calluses, heel spur, and Morton's neuroma.  There was also venous stasis present to the lower leg and posterior foot and ankle region.  The examiner opined calluses were not directly related to the Veteran's military service, in part because there was no evidence of in-service treatment for any right foot condition.  The examiner additionally opined bunions of the right foot were not caused or aggravated by his service-connected left knee disability.  The examiner finally opined bunions and plantar wart/callus were not proximately due to or the result of the left knee condition.

Both examinations are inadequate because the examiners failed to consider the Veteran's credible report that he self-treated his foot problems during service and sought treatment from private physicians, beginning immediately after service.  It appears that the examiners relied on the absence of evidence in the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As noted in the April 2010 remand, both the Veteran and his former spouse offered competent testimony as to observable symptoms.  That information must be considered by the VA examiners.  

The October 2012 examiner did not address the etiology of the Veteran's heel spur, Morton's neuroma, or venous stasis.  The examiner did not address whether bunions were directly related to the Veteran's military service.  The examiner did not address whether the Veteran's plantar wart/callus were aggravated by the left knee condition (the examiner only addressed whether bunions were aggravated).  The examiner did not address the effects, if any, of the post-service right ankle injury on the Veteran's current right foot condition or whether any right foot pathology is related to his service-connected diabetes mellitus.  

A new examination must be conducted on remand.  38 C.F.R. § 3.159(c)(4).  

Additional VA outpatient treatment records dated between September 2004 and June 2013 were added to Virtual VA (VA's electronic database storage), after the claim was certified to the Board in October 2012.  The Veteran was notified that his claim had been transferred to the Board in a March 2013 letter.  The Veteran has not waived initial RO adjudication of this evidence.  In addition to the development discussed above, on remand that evidence must be reviewed by the RO.  38 C.F.R. § 20.1304(c).  

Updated records of any VA treatment the Veteran has received for the disability at issue since June 2013 (the last records associated with Virtual VA) are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record a copy of the administrative decision awarding the Veteran SSA disability benefits (and all medical records considered in such determination).  

2.  Secure for the record copies of the complete updated (since June 2013) VA clinical records of all evaluations and treatment the Veteran received for his right foot disability.  All requests for records and their responses must be associated with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to ascertain the nature and etiology of his right foot disability.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.    

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

Based on the examination and review of the record, the examiner should answer the following questions:  

(a)  Is it at least as likely as not (50% probability or greater) that any right foot disability, to include hallux valgus, tailor bunion, plantar keratosis, Morton's neuroma, peroneal tendonitis, plantar fasciitis, heel spur, calluses, and venous stasis, is related to the Veteran's military service.  In answering this question, the examiner must address the Veteran's contentions that ill-fitting footwear caused the current right foot condition, that he self-treated the condition in service, that he sought private treatment for the condition beginning shortly after service and he has continued to shave calluses since his discharge from service.  The examiner must also address the effects, if any, of the post-service right ankle injury on the Veteran's current right foot disability.  

(b)  Is it at least as likely as not (50% probability or greater) that any right foot disability, to include hallux valgus, tailor bunion, plantar keratosis, Morton's neuroma, peroneal tendonitis, plantar fasciitis, heel spur, calluses, and venous stasis, was caused or aggravated by the service-connected DJD of the left knee or diabetes mellitus.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right foot disability (i.e., a baseline) before the onset of the aggravation. 

4.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a right foot disability in light of all evidence of record, to include any pertinent evidence contained within Virtual VA and dated after the October 2012 supplemental statement of the case was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
	M. E. LARKIN 	JOY A. MCDONALD
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



______________________________
MICHAEL MARTIN
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


